Citation Nr: 1041967	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 RO rating decision.  

In September 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

The Veteran submitted an April 2008 nexus opinion provided by his 
private physician.  The physician stated that the Veteran's 
peripheral neuropathy condition was presumed to have been caused 
by his exposure to Agent Orange while serving in the Republic of 
Vietnam.

No supporting rational was provided by the private physician.  A 
rational is particularly important because the Court has recently 
stressed that "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

In addition the Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  Id.

Therefore, the RO should contact the Veteran's private physician 
to obtain additional information and a supporting rationale for 
the medical opinion provided in support of the appellant's claim 
which includes a discussion of the evidence or information 
considered by the physician in providing the medical opinion.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

The Veteran was afforded a VA examination in October 2007, but it 
is found to be inadequate.   The examiner was not afforded with 
an opportunity to review the Veteran's claims file or the other 
medical evidence provided in support the claim.  He also did 
provide an opinion as to whether the claimed peripheral 
neuropathy was as related to the Veteran's military service.  

Once VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Because the medical examination provided is inadequate, 
the claim must also be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in a 
denial of his claims.  38 C.F.R. § 3.655 (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notices of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to medical treatment 
received by the Veteran following his 
discharge from active service.  Based on 
his response, the RO should take all 
indicated steps to procure copies of all 
clinical records from any identified 
treatment source, if feasible.  

2.  The RO should also take appropriate 
steps to contact the Veteran's private 
physician in order to obtain additional 
information and supporting rationale for 
the medical opinion provided in support of 
the claim.  This should include the 
evidence or information considered by the 
physician in providing the medical opinion.  

The RO in this regard should also notify 
the Veteran that he may provide additional 
medical evidence in support of his claim.  

4.  Then, the RO should afford the Veteran 
a VA examination to determine the nature 
and likely etiology of the claimed 
peripheral neuropathy.  All necessary 
special studies or tests should be 
accomplished.

It is imperative that the examiner review 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the examination 
report.

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has peripheral neuropathy of the 
lower extremities that had its clinical 
onset during his period of active service 
or during the one presumptive year 
thereafter?

(b).  If not, it is at least as likely as 
not (50 percent probability or more) that 
the Veteran has peripheral neuropathy of 
the lower extremities related to Agent 
Orange exposure or another event or 
incident of his active service?

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  

A complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and sound medical principles.  The examiner 
should specifically comment on the February 
2010 statement made by the Veteran's 
physician that toxic polyneuropathy remains 
in the differential because the Veteran was 
exposed to Agent Orange.

5. To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them with reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


